MARTIN, Judge.
G.S. 1-83 (2) provides that the court may change the place of trial “[w]hen the convenience of witnesses and the ends of justice would be promoted by the change.” A motion for change of venue for the convenience of witnesses and to. promote the ends of justice is addressed to the sound discretion of the trial judge, and his action thereon is not r.eviewable on appeal unless an abuse of discretion is shown. Piner v. Truck Rentals, 10 N.C. App. 742, 179 S.E. 2d 900 (1971).
Appellant has failed to show any abuse of discretion in the trial court’s action.
Affirmed.
Judges Campbell and Moréis concur.